Citation Nr: 0838982	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  04-15 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a right knee medial meniscectomy.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the medial compartment of 
the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1980 to 
March 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In May 2007, the Board remanded the 
veteran's claims for additional development.

In a March 2008 statement, the veteran asserted that his 
right hip has been affected by his right knee and that 
secondary service connection should be considered.  As this 
issue has not been developed for appellate review, it is 
referred to the originating agency for appropriate action.


FINDINGS OF FACT

1.  Since the award of service connection, the veteran has 
had episodes of locking, pain, and effusion into the right 
knee joint as residual symptoms of a right knee medial 
meniscectomy.

2.  Prior to November 3, 2006, the veteran's degenerative 
joint disease of the medial compartment of the right knee was 
manifested by painful motion.  Functional loss equated to 
flexion of no worse than 120 degrees with full extension.

3.  From November 3, 2006, functional loss due to pain caused 
by arthritis has equated to flexion of no worse than 110 
degrees and extension of no worse than 20 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for service-connected residuals of a right knee 
medial meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.71a, Diagnostic Code 5258 (2008).

2.  Prior to November 3, 2006, the criteria for an initial 
rating in excess of 10 percent for service-connected 
degenerative joint disease of the medial compartment of the 
right knee were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2008).

3.  From November 3, 2006, the criteria for a 30 percent 
rating for service-connected degenerative joint disease of 
the medial compartment of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to render 
a decision as to the claims on appeal has been accomplished.  
Through May 2005 and June 2007 notice letters, the veteran 
and his representative were notified of the information and 
evidence needed to substantiate the claims.  By the June 2007 
notice letter, the veteran was provided with the general 
criteria for assigning disability ratings and effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Although the complete notice was not provided until 
after the RO initially adjudicated the veteran's claims, the 
claims were properly re-adjudicated in May 2008, which 
followed the notice letters.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006).

The Board also finds that the May 2005 and June 2007 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  The notice letters also requested 
the veteran to submit medical evidence, opinions, statements, 
and treatment records regarding his right knee disabilities.

Additionally, once the veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. 
§§ 3.103(b)(1), 19.29 (2008); Dingess, 19 Vet. App. at 490-
91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  Consequently, a remand for further VCAA notification 
is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Centers (VAMCs) in 
Chillicothe, New York, and Dayton, Ohio.  Additionally, in 
June 2003, August 2004, and November 2006, the veteran was 
provided VA examinations in connection with his claims, the 
reports of which are of record.  Thus, VA has properly 
assisted the veteran in obtaining any relevant evidence.

II. Analysis

The veteran tore his right meniscus during service and 
underwent a meniscectomy.  He has been awarded service 
connection for residuals of a right knee medial meniscectomy.  
An initial rating of 20 percent has been assigned.  The 
veteran has also been awarded service connection for 
degenerative joint disease of the right knee.  A separate 
initial rating of 10 percent has been assigned for that 
disability.  Both ratings were made effective from July 15, 
2002.  The veteran contends that his service-connected right 
knee disabilities are more disabling than indicated by the 
initial evaluations assigned by the RO.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, consideration 
of the medical evidence since the effective date of the award 
of service connection and consideration of the 
appropriateness of a staged rating are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The veteran's service-connected residuals of a right knee 
medial meniscectomy have been evaluated under Diagnostic Code 
5258 for dislocated semilunar cartilage.  When there are 
frequent episodes of "locking," pain, and effusion into the 
joint, a 20 percent rating is assigned.  This is the only 
schedular rating applicable to this diagnostic code.  
38 C.F.R. § 4.71a (Diagnostic Code 5259) (2008).

The veteran's service-connected degenerative joint disease of 
the medial compartment of the right knee has been evaluated 
under Diagnostic Code 5003 for degenerative arthritis.  Under 
that diagnostic code, the disability is rated on the basis of 
limitation of motion of the affected joint.  38 C.F.R. 
§ 4.71a (Diagnostic Code 5003).  In this regard, the criteria 
for limitation of flexion of the leg are found under 
Diagnostic Code 5260.  A noncompensable (zero percent) rating 
is warranted if flexion is limited to 60 degrees; a 10 
percent rating is warranted if flexion is limited to 45 
degrees; a 20 percent rating is warranted if flexion is 
limited to 30 degrees; and a 30 percent rating is warranted 
if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a 
(Diagnostic Code 5260).  The knee may also be rated under 
limitation of extension of the leg.  A noncompensable rating 
is warranted if extension is limited to 5 degrees; a 
10 percent rating is warranted if extension is limited to 10 
degrees; a 20 percent rating is warranted if extension is 
limited to 15 degrees; a 30 percent rating is warranted if 
extension is limited to 20 degrees; a 40 percent rating is 
warranted if extension is limited to 30 degrees; and a 50 
percent rating is warranted if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5261).  (Full 
range of motion of the knee is from zero to 140 degrees.  
38 C.F.R. § 4.71 (Plate II) (2008).)

Regarding residuals of a right knee medial meniscectomy, 
treatment records and examination reports from the 
Chillicothe and Dayton VAMCs confirm that the veteran has 
tears of the right medial meniscus.  Right knee pain has been 
evidenced since the award of service connection.  The August 
2004 VA examiner noted that the veteran experiences locking 
of the knee.  A September 2007 treatment record reflected 
that the right knee was positive for effusion.  Considering 
the evidence of record, the veteran has had episodes of 
locking, pain, and effusion into the right knee joint as 
residual symptoms of a right knee medial meniscectomy.  Thus, 
the criteria for a 20 percent rating under Diagnostic 
Code 5258 have been met.  An initial evaluation of 20 percent 
was appropriately assigned by the RO since the award of 
service connection.  This is the highest allowable schedular 
rating for the veteran's disability.  Thus, an initial 
evaluation in excess of 20 percent for residuals of a right 
knee medial meniscectomy is not warranted.

With respect to the veteran's degenerative joint disease of 
the right knee and the resulting limitation of motion, the 
first adequate measurement of motion occurred during the 
August 2004 VA examination.  The June 2003 VA examiner did 
not conduct range of motion testing.  In August 2004, the 
veteran could extend his right knee to zero degrees.  He was 
able to flex to 120 degrees with evidence of pain on motion.

As the veteran's motion of the right knee was not limited to 
even a compensable degree during the August 2004 VA 
examination, based on the rating criteria for either flexion 
or extension, the initially assigned rating of 10 percent 
adequately compensated the veteran for painful motion of the 
right knee during that time period.  Additionally, VA 
treatment records from that period do not reflect any greater 
functional loss of the right knee.  A January 2004 record 
noted that the veteran's range of motion of the right knee 
was not limited.  A March 2004 record noted that the 
veteran's right knee pain was aggravated by motion, but no 
measurements were provided.  Without evidence of flexion of 
the right knee limited to less than 45 degrees or extension 
limited to more than 10 degrees, an initial rating in excess 
of 10 percent was not warranted.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5260, 5261).

In November 2006, the veteran underwent further VA 
examination in connection with the claim.  The veteran had 
painful motion of the right knee.  At that time, flexion was 
limited to 130 degrees with passive motion and 120 degrees 
with active motion.  Pain was evidenced at the extreme range 
of motion.  Significantly, the veteran could only extend his 
right knee to 20 degrees.  The examiner noted that the 
veteran could not extend anymore because pain was present.  
On repetitive use of the right knee, the examiner noted that 
there was no increase in pain, fatigue, weakness, lack of 
endurance, or incoordination.  He stated that the DeLuca 
criteria were negative.  Thus, the measured range of motion 
appears to accurately reflect the veteran's painful flexion 
and extension of the right knee.

According to the results of the November 2006 VA examination, 
the veteran's flexion of the right knee was similar to the 
previous measurement.  Thus, a higher rating is not warranted 
under Diagnostic Code 5260.  However, the veteran's ability 
to extend his right knee was shown to be more disabling 
during the examination.  Under Diagnostic Code 5261, a 30 
percent rating is warranted when extension is limited to 
20 degrees.  Accordingly, a 30 percent rating for 
degenerative joint disease of the medial compartment of the 
right knee is granted.  That level of disability was first 
evidenced during the November 2006 VA examination and not 
before that date.  Thus, the rating should be staged from 
November 3, 2006--the date of the examination.  An even 
higher rating is not warranted during this rating stage 
because extension was not shown to be limited to more than 20 
degrees.

Subsequent to the November 2006 VA examination, the veteran's 
range of motion was measured during VA treatment in September 
2007.  Flexion was limited to 110 degrees.  Although slightly 
worse than the previous measurements, the limited motion does 
not approximate even a compensable level.  The September 2007 
record reflects extension of the right knee to zero degrees, 
but the Board finds the November 2006 examination report to 
be more probative because it was a full and complete 
examination of the veteran's right knee and took into account 
the limitation caused by pain.

The Board notes that VA's General Counsel has issued a 
precedential opinion that provides for the possible 
assignment of separate disability ratings for limitation of 
flexion and limitation of extension involving the same knee 
joint.  See VAOPGCPREC 9-2004 (Sep. 17, 2004).  In that 
opinion, the General Counsel said that where a veteran has 
both a limitation of flexion and a limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  Nevertheless, as noted above, the 
veteran's limitation of flexion has been such that a 
compensable rating has not been warranted.  Thus, a separate 
rating for limitation of flexion is not warranted.

The Board has also considered the applicability of a higher 
or separate evaluation for the veteran's service-connected 
right knee disabilities under other potentially applicable 
diagnostic codes.  However, because ankylosis, recurrent 
subluxation, lateral instability, or impairment of the tibia 
or fibula has not been clinically shown, an evaluation would 
not be in order under Diagnostic Code 5256, 5257, or 5262.  
See 38 C.F.R. § 4.71a.  

The veteran contends that his right knee will worsen in the 
future and he might need total knee arthroplasty.  Such a 
prognosis was set forth in the September 2007 VA treatment 
record.  While this may be true, the rating schedule is 
designed to compensate the veteran for his current level of 
disability and not the speculative level of future 
disability. The rating schedule accommodates changes in 
condition and the veteran may be awarded an increased 
evaluation in the future should his disability worsen.  See 
38 C.F.R. § 4.1.

The veteran's representative argues that the November 2006 VA 
examination is inadequate and does not reflect the veteran's 
current level of disability.  The representative states that 
examination did not include x-rays.  In contrast, x-rays were 
taken of the right knee and the x-ray report was attached to 
the examination report.  The representative also states that 
the examiner was unclear when he noted that the veteran had 
negative DeLuca criteria.  On further reading of the 
examination report, the examiner fully explained that 
repetitive motion and other factors did not limit the 
veteran's motion beyond what was measured during the 
examination.  Lastly, the representative states that the VA 
examination report is too old for rating purposes.  However, 
the Board finds that the report adequately reflects the 
veteran's level of disability regarding his service-connected 
right knee disabilities.  Although the veteran appears to 
utilize a brace and cane when ambulating, the most recent VA 
treatment records do not suggest that the veteran's 
disabilities are more disabling.  As noted above, the records 
reflect that a total knee arthroplasty may be necessary in 
the future, but such a procedure has not yet taken place 
according to the evidence associated with the claims file.  
Therefore, remand for a fourth VA examination is not 
necessary.

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the veteran's right knee 
disabilities have reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2008).  The symptoms of his disabilities have 
been accurately reflected by the schedular criteria.  Without 
sufficient evidence reflecting that the veteran's disability 
picture is not contemplated by the rating schedule, referral 
for a determination of whether the veteran's disability 
picture requires the assignment of an extra-schedular rating 
is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-
16 (2008).

For all the foregoing reasons, the Board finds that a 30 
percent rating is granted for degenerative joint disease of 
the medial compartment of the right knee, from November 3, 
2006.  However, a claim for an even higher rating from that 
time, and an initial rating in excess of 10 percent prior to 
that time, must be denied.  Additionally, the claim for an 
initial rating in excess of 20 percent for residuals of a 
right knee medial meniscectomy must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against higher initial 
ratings than those set forth, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As is evident in the analysis set forth above, separate 
compensable ratings have been assigned for knee disability 
under Diagnostic Code 5258 and Diagnostic Code 5003, each of 
which contemplates pain, the former because of pain 
associated with locking and effusion due to cartilage damage, 
and the latter because of pain associated with arthritis.  
While it is curious that the RO has assigned separate ratings 
with such an overlapping manifestation, see 38 C.F.R. § 4.14 
(2008) (evaluation of the same manifestation under different 
diagnoses is to be avoided), it appears that the RO 
determined that the combination of pain, locking, and 
effusion differs sufficiently from the limitation of motion 
criteria as to warrant the separate rating.  The Board has 
consequently acceded to this approach, finding that no basis 
exists for awarding a rating higher than what the RO awarded 
under Diagnostic Code 5258, and that limitation of extension 
warrants a higher rating, but only from November 3, 2006.  


ORDER

An initial rating in excess of 20 percent for residuals of a 
right knee medial meniscectomy is denied.

Prior to November 3, 2006, an initial evaluation in excess of 
10 percent for degenerative joint disease of the medial 
compartment of the right knee is denied.

A 30 percent rating for degenerative joint disease of the 
medial compartment of the right knee is granted, effective 
November 3, 2006, subject to the laws and regulations 
governing the payment of monetary awards.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


